Case: 5:19-cv-01252 Doc #: 1-2 Filed: 05/31/19 1of 8. PagelD # 6
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2019-04-1630

FOP LOCAL 139, SUMMIT COUNTY DEPUTIES
1032 Killian Road
Akron, OH, 44312

-VS- SUMMONS

CITY OF AKRON, OHIO
161 S. High Street
Suite 202

Akron, OH 44308

TO the following:

CITY OF AKRON, OHIO
161 S. High Street

Suite 202

Akron, OH 44308

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

MARK V. GUIDETTI
1360 SOM Center Road
Cleveland, OH

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the rellef demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

April 30, 2019
_ Case: 5:19-cv-01252 Doc # 1-2" Filed: 05/31/19 2 of 8. PagelD #: 7

Pere a raye rue

IN THE COURT OF COMMON PLEAS

 

SUMMIT COUNTY, OHIO
FRATERNAL ORDER OF POLICE ) CASE NO:
LOCAL 139, SUMMIT COUNTY )
DEPUTIES ) JUDGE:
1032 Killian Rd. )
Akron, Ohio 44312, )
)
Plaintiff, )
)
~Vs- ) VERIFIED COMPLAINT FOR
) DECLARATORY JUDGMENT,
CITY OF AKRON, OHIO ) PRELIMINARY INJUNCTION, AND
c/o its Director of Law, Eve Belfance ) PERMANENT INJUNCTION
161 S. High Street, Suite 202 )
Akron, Ohio 44308, )
)
Defendant. }

The Plaintiff, Fraternal Order of Police Local 139, Summit County Deputies (‘“Plaintiff’
or “Local 139”), for its Complaint for a Declaratory Judgment, Preliminary Injunction, and
Permanent Injunction against Defendant City of Akron (“Defendant” or “the City”), states as
follows:

PARTIES AND VENUE

I, Plaintiff is the sole and exclusive certified bargaining representative for all Summit
County Sheriff's Deputies and is headquartered in the City of Akron, Summit County,
at the above-captioned address.

2. As the sole bargaining representative of the Summit County Sheriff's Deputies,
Plaintiff is responsible for working to ensure safe and positive working conditions of
the Deputies.

3. Defendant is a chartered municipality located in Summit County, which operates

pursuant to the general laws of the State of Ohio as well as its own Charter and
vane rage 2ars

Teer Case: 5:19-cv-01252 Boc # 1-2” Filed: 05/31/19" 3 of 8. PagelD # 8

Codified Ordinances, and is tasked with all accompanying duties and responsibilities.
FACTS

4. In 2001, a series of coordinated terrorist attacks were launched against the economic,
military, and political infrastructure of the United States, resulting in a more vigilant
focus on protecting critical infrastructure across the country.

5. On or about February 12, 2013, The White House issued its Presidential Policy
Directive 21, Critical Infrastructure Security and Resilience, naming “Government
Facilities,” and “Emergency Services” among the “Designated Critical Infrastructure
Sectors” that require safeguarding of which the Department of Homeland Security
has been designated as the Sector-Specific Agency for both Sectors.

6. The buildings located in the City of Akron between South High Street/Broadway and
East Bowery Street and University Avenue (“the buildings”) house both the Akron
Combined Communications Center, which coordinates dispatch for all municipal
emergency forces, and the Summit County Sheriff's Office Communications Bureau,
which is the central answering point for all radio transmissions and telephone calls for
the communities patrolled by the Summit County Sheriff’s Office as well as
Springfield Township Police Department, and Metro Parks Serving Summit County,
and qualifies as both a “Government Facility” and an “Emergency Services” building
as contemplated in Presidential Policy Directive 21, Critical Infrastructure Security
and Resilience. The building located 209 South High Street is known as the Court of
Common Pleas Complex by the Ohio Supreme Court, and houses the Summit County
Court of Common Pleas. These buildings qualify as a “Government Facility” as

contemplated in Presidential Policy Directive 21,
10.

11.

12.

13.

14.

15.

16,

re raye sours

Case: 5:19-cv-01252 Doc #: 1°2” Filed: 05/31/19 “4 of 8. PagelD #: 9

The buildings are bordered to the east by Broadway Street.
The buildings are bordered to the west by South High Street, buffered from the
roadway by topography, landscaping, and the distance from the roadway.
The buildings are bordered to the south by University Ave.
The buildings are bordered to the north by another building which provides a barrier
between them and any threats from the north.
Until recently, parking on Broadway Street to the east of the buildings has been
restricted to safety forces personnel only.
In or around October 2018, Defendant installed and allowed public metered parking
in the area previously restricted to safety force personnel.

COUNT I—- DECLARATORY JUDGMENT
Plaintiff incorporates paragraphs 1 through 12 of its Complaint as if fully re-written
herein.
Presidential Policy Directive 21 was initiated, among many other reasons, to
safeguard Designated Critical Infrastructure Sectors such as the buildings that house
Akron Combined Communications Center, Summit County Sheriff's Office
Communications Bureau, and Summit County Court of Common Pleas.
To safeguard Designated Critical Infrastructure Sectors, the Department of Homeland
Security considers Reducing Vulnerabilities as one of its primary approaches to
managing the risks surrounding and inundating Designated Critical Infrastructure
Centers.
Defendant’s decision to allow public metered parking on Broadway Street to the east

of the buildings containing Designated Critical Infrastructure Sectors has opened the
wre rer

17.

18.

19,

20.

21.

22.

rage 4orr

Case: 5:19-cv-01252 Boc# "1-2 "Filed: 05/31/19 5 of 8. PagelD #: 10

buildings to exploitation and/or made them more susceptible to an attack as compared
to when the spaces were previously occupied by safety-force personnel only.
By opening metered parking to the public in the area that was previously restricted
access only, Defendant has unacceptably created a vulnerability which is defined by
the Department of Homeland Security as a physical feature or operational attribute
that renders an entity open to exploitation or susceptible to a given hazard.
Therefore, Plaintiff is entitled to a declaration that Defendant’s decision to allow
public metered parking violates Presidential Policy Directive 21, an Executive Order
or its equivalent.

COUNT II —- PRELIMINARY INJUNCTION
Plaintiff incorporates paragraphs 1 through 18 of its Complaint as if fully re-written
herein.
Restricting the parking in the area on Broadway Street to the east of the buildings
provides a buffer between the traffic on the street and the building, and acts as a
barrier against hazards or exploitation attempts directed against the buildings.
Allowing unrestricted parking, by way of meter, in the area of the Court of Common
Pleas Complex adjacent to Broadway Street, to the east of the buildings removes that
buffer, leaving no barrier between the street traffic and the buildings, jeopardizing the
safe and efficient operation of the City and county emergency services, thus
jeopardizing the lives all who provide those services.
The removal of the buffer between the street and the buildings jeopardizes the lives of
at least 50 Sheriff's deputies and other personnel working in the Court of Common

Pleas Complex, among others.
mee eee

23.

24.

25,

rage v ors

Case: 5:19-cv-01252 Doc #:1+2' Filed: 05/31/19 6of 8. PagelD #: 11

Therefore, Plaintiff is entitled to a preliminary injunction prohibiting Defendant from
allowing metered parking adjacent to the Court of Common Pleas Complex along
Broadway Street.

COUNT Ill —- PERMANENT INJUNCTION
Plaintiff incorporates paragraphs 1 through 23 of its Complaint as if fully re-written
herein,
Therefore, Plaintiff is entitled to a permanent injunction prohibiting Defendant from

allowing metered parking in the area on Broadway Street to the east of the buildings.

WHEREFORE, Plaintiffs demand judgment as follows:

1.

That the Court declare that Defendant is in violation of and taken action
inconsistent with Presidential Policy Directive 21 by creating a vulnerability
through allowing public meter parking in an area previously restricted to safety
forces personnel.

That a Preliminary Injunction be issued against Defendant, prohibiting Defendant
from allowing metered parking in the area on Broadway Street to the east of the
buildings.

That a Permanent Injunction be issued against Defendant, prohibiting Defendant
from allowing metered parking in the area on Broadway Street to the east of the
buildings.

For any reasonable attorneys’ fees incurred by Plaintiff relative to the filing of
this Complaint and Petition to which it may be entitled; and

For the costs of this action, and any and all other relief both legal and equitable
that this Court is empowered to grant to Plaintiff.
Srna ey Case: S:19-Cv-01252 BOCA 1/2 Fed" 05/31/19 7°68. PagelD #12 Pageeor7

Respectfujly submitted,

 

MARK V. GUIDETTI (0084175)
mvguidetti@diemertlaw.com
SHANNON D. PARKER (0097429)

sdparker@diemertlaw.com
Diemert & Associates Co. L.P.A.
1360 SOM Center Road
Cleveland, Ohio 44124
(440) 442-6800 (phone)
(440) 442-0825 (facsimile)
receptionist@diemertlaw.com

Counsel for Plaintiff
F.O.P. Local 139
VERIFICATION
I, Mark V. Guidetti, being first duly sworn according to law, depose and state that the
information contained in the foregoing Verified Complaint in this action is true and correct, and

any documents attached thereto are authentic copies of the originals, to the best of my

knowledge, information and belief. Mi | / \

MARK V. GUIDETTI (0084475)

Counsel for Plaintiff
F.O.P. Local 139

Sworn to and subscribed before me on this 29" day of April, 2019.

     

a LWZ {) ZB o>, JENNIFER EBERLIN
NOTARY PUBLIC
STATE OF OHIO
Recorded in
Lake County
Fy Comm, Exp. 2/3/2021

aj 6" if
ps
4 5 5

2

 

Me
Case: 5:19-cv-01252 Doc #'1-2 Filed" 05/31/19 8"Of'8. PagelD#:13 "79°49"

CERTIFICATE OF INFORMAL SERVICE

Thereby certify that on April 29, 2019, the undersigned caused copies of the foregoing to
be served via electronic mail on the following:

Eve Belfance

Director of Law

City of Akron

161 South High Street, Suite 202
Akron, Ohio 44308

 

MARK V. GUIDETTI (0084175)

Counsel for Plaintiff
F.0.P. Local 139

REQUEST FOR SERVICE
Plaintiff hereby requests that this Complaint be served on the Defendant at the above-

captioned addresses by Certified Mail, Return Receipt Requested.

My AN

MARK V. GUIDETTI (0084175) —

Counsel for Plaintiff
F.O.P. Local 139

J:\201\FOP\Summit Co. FOP Lodge (18-112)\Filings\FOP 139 Complaint.doc
